Citation Nr: 0811720	
Decision Date: 04/09/08    Archive Date: 04/23/08

DOCKET NO.  07-02 331	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida



THE ISSUE

Entitlement to service connection for claimed coronary artery 
disease and hypertension, status post pacemaker implant and 
aortic valve replacement.  



REPRESENTATION

Appellant represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

Appellant and his spouse




ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The veteran served on active duty from March 1963 to March 
1965.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from March and July 2005 rating decisions 
of the RO that, in pertinent part, denied service connection 
for coronary artery disease with hypertension, pacemaker 
implant and aortic valve replacement.  The veteran perfected 
a timely appeal of this determination to the Board.  

In August 2007, the veteran and his spouse, accompanied by 
the veteran's representative, testified at a hearing before 
the undersigned Veterans Law Judge at the RO.  A transcript 
of these proceedings has been associated with the veteran's 
claims file.  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required.  


REMAND

After a careful review of the claims folder, the Board finds 
that the veteran's claim must be remanded for further action.  

Here, the Board notes that the veteran has been diagnosed 
with hypertension, coronary artery disease, and is status 
post pacemaker implantation, aortic valve replacement, and AC 
bypass.  The veteran, in testimony before the Board, also 
noted that he was diagnosed with hypertension shortly after 
service (within five years) and submitted evidence that he 
believes supports the contention that his hypertension and 
coronary artery disease were caused by his service, to 
include exposure to electromagnetic radiation in service.  

The veteran has also submitted the statement of his private 
physician stating that "it is 'more than likely than not' 
that his present condition is due to his exposure in service 
of electromagnetic radiation."  

The veteran testified that this physician had access to his 
medical records and his research when rendering this opinion.  
The veteran, however, has not been afforded a VA examination 
in connection with his claim.  

Based on the foregoing, the Board finds that this matter 
should be remanded for the veteran to undergo a VA 
examination in order to determine whether the veteran's 
hypertension and coronary artery disease are the result of 
his active service, to include any exposure to 
electromagnetic radiation.  See 38 U.S.C.A § 5103A; 38 C.F.R. 
§ 3.159(c)(4).  

Prior to affording a VA examination, the RO should contact 
the veteran and his  representative and request that he 
identify all VA and non-VA health care providers, other than 
those already associated with the veteran's claims file, that 
treated the veteran since service for hypertension or 
coronary artery disease.  

In this regard, the Board notes that records generated by VA 
facilities that may have an impact on the adjudication of a 
claim are considered to be constructively in the possession 
of VA adjudicators during the consideration of a claim, 
regardless of whether those records are physically on file.  
See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  Pursuant to the 
VCAA, VA must obtain these outstanding records.  See 
38 U.S.C.A. § 5103A(b-c) (West 2002); 38 C.F.R. § 3.159(c) 
(2004).  

In view of the above, this matter is REMANDED to the RO for 
the following actions:

1.  The RO should take appropriate steps 
to contact the veteran and request that 
he identify all VA and non-VA health care 
providers, other than those already 
associated with the claims file, who 
treated the veteran since service for 
hypertension or coronary artery disease.  
The aid of the veteran in securing these 
records, to include providing necessary 
authorizations, should be enlisted, as 
needed.  If any requested records are not 
available, or if the search for any such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file, and the 
veteran should be informed in writing.  

If the veteran believes that all relevant 
medical records have been obtained, ask 
that he notify the VA that there is no 
more evidence to submit in order to 
prevent further delay in the adjudication 
of the claim.  

2.  After associating with the claims 
folder all available records received 
pursuant to the above-requested 
development, the veteran should be 
afforded a VA examination in order to 
determine the nature and likely etiology 
of the veteran's hypertension and 
coronary artery disease, status post 
pacemaker implant and aortic valve 
replacement.  All necessary special 
studies or tests should be accomplished.  
It is imperative that the examiner who is 
designated to examine the veteran reviews 
the evidence in the claims folder, 
including a complete copy of this REMAND, 
and acknowledges such review in the 
examination report.  All appropriate 
tests and studies should be conducted, 
and all clinical findings should be 
reported in detail.  

The examiner in this regard should offer 
an opinion as to whether it is at least 
as likely as not that that the veteran's 
hypertension and coronary artery disease 
had its onset in service or within one 
year of service, or was caused by any in-
service condition, to include exposure to 
electromagnetic radiation.  In this 
regard, the examiner is asked to comment 
on (i) the veteran's service medical and 
service personnel records, (ii) the March 
2006 opinion of the veteran's private 
physician indication that his condition 
is more likely than not due to his 
exposure in service to electromagnetic 
radiation, and (iii) the research 
submitted by the veteran regarding a 
possible relationship between 
electromagnetic radiation and blood 
pressure, heart rhythm and heart disease.  
The examiner should provide complete 
rationale for all conclusions reached.  

3.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record (and keeping in mind the dictates 
of the Veterans Claims Assistance Act of 
2000), the RO should again review the 
veteran's claim.  If any determination 
remains adverse, the veteran and his 
representative must be furnished a 
supplemental statement of the case and be 
given an opportunity to submit written or 
other argument in response thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).  



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



